Citation Nr: 1008170	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
cavus; and, if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an anxiety 
disorder; and, if so, whether the claim should be granted.

3.  Entitlement to service connection for psychiatric 
disability other than an anxiety disorder.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision (RD) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that denied reopening of a previously-
denied claim for service connection for pes cavus and a 
previously-denied claim for service connection for an anxiety 
reaction.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly characterized 
the mental health issue as shown on the title page.

The Board remanded this case to the Appeals Management Center 
(AMC) in Washington, D.C., in July 2007 for notice in 
compliance with the requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Veteran was subsequently provided 
notice that substantially complied with the Board's remand; 
see Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for bilateral 
pes cavus and service connection for psychiatric disability 
are addressed in the Remand that follows the Order section of 
this decision.





FINDINGS OF FACT

1.  An unappealed RD in April 1969 denied service connection 
for pes cavus and also denied service connection for an 
anxiety reaction; an unappealed December 2002 RD denied 
reopening of the claim for service connection for anxiety 
disorder.

2.  Evidence received since the April 1969 RD includes 
evidence that is not cumulative or redundant of the evidence 
previously of record and is sufficient, when considered by 
itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral pes cavus.

3.  Evidence received since the December 2002 RD includes 
evidence that is not cumulative or redundant of the evidence 
previously of record and is sufficient, when considered by 
itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claim for 
service connection for an anxiety disorder.


CONCLUSIONS OF LAW

1.  As evidence received since the April 1969 RD is new and 
material, the criteria for reopening the claim for service 
connection for bilateral pes cavus are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  As evidence received since the December 2002 RD is new 
and material, the criteria for reopening the claim for 
service connection for an anxiety disorder are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal  Criteria

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule provides that 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen claims for service 
connection for bilateral pes cavus and an anxiety disorder.

An RD in April 1969 denied service connection for both 
claims.  The reason for the denial of the claim for service 
connection for bilateral pes cavus was a determination by the 
RO that the disorder was a constitutional or developmental 
abnormality and not a disability under the law.  The denial 
of service connection for anxiety disorder was based on the 
RO's determination that the disorder had not been shown on 
the most recent VA examination.  The Veteran was notified of 
the denial by letter but he did not appeal.  The April 1969 
denial is accordingly the last final denial of the claim for 
service connection for pes cavus.  

The Veteran submitted a statement and a newspaper article in 
January 2002.  The RO reviewed this evidence and denied 
reopening the claim for service connection for an anxiety 
disorder in a December 2002 RD, based upon a finding that the 
evidence was not new and material.  The Veteran was notified 
of the denial by letter but did not appeal.  The December 
2002 denial is accordingly the last final denial of the claim 
for service connection for an anxiety disorder.  

The Veteran submitted the instant claim in December 2002 in 
which he requested the reopening of his claims.  

The evidence received since April 1969 pertaining to the 
claimed pes cavus includes medical evidence asserting the 
Veteran's condition is an acquired disorder rather than a 
developmental or congenital disorder.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it directly addresses the reason the claim was 
previously denied and is sufficient to raise a reasonable 
possibility of substantiating.  Accordingly, it is new and 
material, and reopening of the claim is in order.

The evidence received since December 2002 pertaining to the 
claimed psychiatric disorder includes medical evidence 
showing diagnoses including adjustment disorder with mixed 
anxiety and depressed mood.  This evidence is not cumulative 
or redundant of the evidence previously of record.  In 
addition it establishes an element of service connection that 
the RO previously determined had not been established.  It is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of this claim is also in order.




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral pes cavus is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for an anxiety disorder is granted.


REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's claims for service 
connection for psychiatric disability and bilateral pes 
cavus..

As noted above, the RO denied service connection for pes 
cavus in the April 1969 RD based upon a determination that it 
was a constitutional or developmental abnormality and not a 
disability under the law.  However, subsequent VA treatment 
records have characterized the Veteran as having acquired 
cavus deformity of the foot.  Therefore, the Board has 
determined that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his 
bilateral pes cavus.

The RO previously considered service connection for anxiety 
disorder.  However, the Veteran has subsequently been 
diagnosed with psychiatric disorders including adjustment 
disorder with mixed anxiety and depressed mood.  As noted 
above, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, to avoid prejudice to the 
Veteran the claim must be remanded to the originating agency 
to consider whether the Veteran has any diagnosed psychiatric 
disorder for which service connection is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, available medical records 
pertaining to post-service treatment or 
examination of the Veteran's bilateral 
pes cavus and psychiatric disability.

2.  Then, the Veteran should be afforded 
a VA examination by an examiner with 
appropriate expertise to ascertain the 
nature and etiology of his bilateral pes 
cavus.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether the Veteran's bilateral pes cavus 
is a congenital or developmental defect.  
If the examiner is of the opinion the pes 
cavus is acquired, he or she should state 
an opinion as to whether the disorder 
clearly and unmistakably existed prior to 
the Veteran's entrance onto active duty 
and clearly and unmistakably underwent no 
permanent increase in severity as a 
result of active duty.. 

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for bilateral pes 
cavus and the issue of entitlement to 
service connection for psychiatric 
disability on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By these remands the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


